Title: To George Washington from John Hancock, 24 September 1776
From: Hancock, John
To: Washington, George



Sir,
Philada Septr 24th 1776.

You will perceive by the enclosed Resolves of Congress, which I have the Honour to forward, that they have come to a Determination to augment our Army, & to engage the Troops to serve during the Continuance of the War. As an Inducement to enlist

on these Terms, the Congress have agreed to give, besides a Bounty of twenty Dollars, a Hundred Acres of Land to each Soldier; and in Case he should lose his Life in Battle, they have resolved that his Children or other Representatives shall succeed to such Grant.
It is unnecessary to repeat to you the numberless ill Consequences resulting from the limited Inlistment of Troops. The untimely Death of General Montgomery alone, independent of other Arguments, is a stricking Proof of the Danger and Impropriety of sending Troops into the Field, under any Restriction as to the Time of their Service. The noblest Enterprize may be left unfinished by Soldiers in such a Predicament, or abandoned the very Moment Success must have crowned the Attempt. Your own Experience has long since convinced you, that without a well disciplined Army we cannot rationally expect Success against veteran Troops; and that it is totally impossible we should ever have a well disciplined Army, unless our Troops are engaged to serve during the War. The Congress therefore, impressed with these, & other Reasons, and fully convinced, that our Militia is inadequate to the Duty expected of them have adopted the enclosed Resolves, which I am persuaded will afford you Pleasure, as the only Means left to defend our Country in its present critical Situation. I have wrote to all the States, and forwarded a Copy of the printed Resolves herewith transmitted, and urged them in the most pressing Language to comply in the fullest Manner with the Requisition of Congress.
As the Troops now in Service belonging to the several States will be considered as Part of their Quota in the American Army, it will be necessary to ascertain what Number of the Troops, as well as what Officers will engage to serve during the War. For this Purpose I have wrote to the States, and forwarded blank Commissions for all such Officers, and others whom they shall appoint agreeably to the enclosed Resolves.
 The Articles of War as first adopted by Congress being exploded, I send you sundry Copies of those, which they have instituted in their Room.
I enclose you also sundry other Resolves, to which I beg Leave to request your Attention.
As the Committee of Congress will confer with you on the State of the Army, to them I beg Leave to refer you, and am with

every Sentiment of Esteem & Respect Sir, your most obedient and very hble Sevt

John Hancock Presidt

